Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/662667 has been reviewed and is accepted.  The terminal disclaimer has been recorded and overcomes Double Patenting rejection of claims 1-3, 6, 7, 12, 13, 15, 16, and 18 in the Office Action date 10/8/2021. 

Response to Arguments
Applicant’s arguments, see p. 9-12, filed 02/08/2022, with respect to Claims 1-12 have been fully considered and are persuasive.  The rejection of Claims 1-12 has been withdrawn. 
Applicant's arguments with respect to Claims 13 and 15-18 filed 02/08/2022 have been fully considered but they are not persuasive. Applicant argues that the Fujinoki reference does not teach of “manipulating” and “broadening” of the shear zone by unequal rotating of the chucks. Fujinoki teaches of modifying the boundary area of the molten zone (Col. 12 Line 6) by changing the number of revolutions of each end or direction (Col. 12 Line 1-5) to broaden the influence of the shearing stress (Col. 12 Line 12). Additionally, Applicant argues amending the claim with “wherein an oscillating motion of the shear zone is generated by varying the first and/or second rotational speed” puts claim 13 in condition for allowance. Fujinoki teaches of a process in which the first homogenization step comprises the chucks independently rotate in different 

Claim Interpretation
Regarding the limitation “periodically varying the first and/or second rotational speed”, Examiner interprets a change in rotation direction as a change in speed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 15, 16, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al (US-5790315-A).
Regarding claim 13, Fujinoki (Col. 24 Line 1-57) discloses a method for homogenizing glass (Col. 24 Line 49 “homogenization of the synthetic silica glass”) comprising:
Providing a cylindrical blank composed of the glass (Col. 24 Line 4 - “silica glass rod 1”) having a cylindrical outer surface that extends along a longitudinal axis of the blank over a length of the blank between a first end face and a second end face (Col. 23 Line 32 – “article having end faces at both sides”, Fig. 1 Element 7 and 8),
Forming a shear zone (Col. 24 Line 25 – “shearing stress in boundary area 13”) in the blank by softening a longitudinal section of the blank (Col. 24 Line 3-4 – “molten zone 12 within silica glass rod 1”) and subjecting it to a thermal-mechanical intermixing treatment (Col. 24 Line 2-4 “partially heated… while synchronously rotating” and Line 25 “mixing of the silica glass”); and
Displacing the shear zone along the longitudinal axis of the blank (Col. 24 Line 53 – “moving the molten zone 12 over the entire length of the silica glass rod 1”)
Wherein the displacement of the shear zone along the longitudinal axis of the blank is superimposed at least at times with an oscillating motion of the shear zone along the longitudinal axis of the blank. 
Wherein the first end of the cylindrical blank is rotated at a first rotation speed and the second end of the cylindrical blank is rotated at a second rotational speed, wherein an oscillating motion of the shear zone is generated by periodically varying the first and/or second rotational speed (Col. 24 Line 49-56; Col. 25 Line 7-10; Col. 26 Line 4-6/15, Line 24-27). 
Fujinoki is silent on explicitly teaching oscillating motion of the shear zone. However, Fujinoki manipulates the boundary area by changing rotation speed and direction of the chucks to broaden and narrow the shear zone, repeating the homogenization step a plurality of times (Col. 12 Line 1-20). It would be obvious to one of ordinary skill in the art that this manipulation be considered oscillating motion of the shear zone to improve homogenization in the glass blank.
Regarding the limitation of “periodically varying the first and/or second rotational speed”, Fujinoki teaches of changing the direction of the chuck (same or opposite direction) at least once between each of their four steps, the change of direction reads on a change in rotational speed. Fujinoki does not explicitly teach a first or second rotational speed; however, Fujinoki is described in a way not limited to two set rotational speeds. For both the oscillating motion of the shear zone is generated by periodically varying the first and/or second rotational speed, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 15 and 16, modified Fujinoki discloses the method of according to claim 13 and 14, Fujinoki further discloses 
Wherein the displacement of the shear zone along the longitudinal axis of the cylindrical blank is caused by linear axial translational movement of a heat source along the longitudinal axis of the cylindrical blank (Col 24 Line 53-56 “moving the molten over the entire length of the silica glass rod through the movement of the burner along the direction of the rotation axis”), and oscillating movement of the shear zone (from Claim 13 rejection)
Fujinoki is silent superimposing a reversing motion of the heat source by the translational motion. Fujinoki repeats the homogenizing a plurality of times so that the heating means reverses translational motion to the beginning.

Regarding claim 18, modified Fujinoki discloses the method of according to claim 13, Fujinoki further discloses
wherein the shear zone is at least partly surrounded by a thermal radiation dissipator, the lateral dimension of which, in the direction of the longitudinal axis of the blank, is greater than the shear zone and smaller than the length of the blank (Fig. 1) where in the thermal radiation dissipator is moved along the longitudinal axis of the cylindrical blank synchronously with the shear zone (Col. 14 Line 29-36 – “moving a heating means along the entire length of the silica glass rod”).
Fujinoki’s heating means are needed to soften a portion of glass rod and is required to define the molten zone and would thus move along the entire length of the silica glass rod synchronously. Fujinoki is silent on the dimensions of heating means analogous to thermal radiation dissipator. The lateral dimension of the thermal radiation dissipator Element 6 is schematically shown in Fig. 1 to encompass . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al (US-5790315-A) as applied to claim 13 above, and further in view of Rice et al (US-3485613-A).
Regarding claim 17, modified Fujinoki discloses the method of according to claim 13, but Fujinoki is silent on dimensions of shear zone width Rice further discloses
Wherein the cylindrical blank has a diameter D and that the shear zone has a width that is less than 0.3 x D (Col. 6 Line 38-40). 
Fujinoki is silent on dimensions of shear zone width. In related glass lathe art, using heating means to create a shear zone in a glass lathe, Rice teaches of a fluid zone analogous to shear zone, the ratio of the zone length to diameter between 3.0 and 0.1 (Col 6, lines 38/40). It is obvious to one of ordinary skill in the art that the shear zone is characterized by a portion of the cylindrical blank is heated until viscosity is lowered to a softened point and would start at zero or non-value length. Therefore, the range taught by Rice overlaps that of instant application. It would be obvious to one of ordinary skill in the art that the shear zone created by the system by modified Fujinoki would have the shear zone width range taught by Rice because of the overlapping glass lathe features. 


Allowable Subject Matter
Claim1-12 and 20 are allowed.
Regarding Claims 1-12 and 20, a primary reason why it is deemed novel and non-obvious over the prior art of record to have the first central axis and second central axis be temporarily non-coaxial to each other as instantly claimed is that while the prior art Fujinoki (US-5790315-A) does not teach temporarily 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645.  The examiner can normally be reached on 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741